Citation Nr: 9926425	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-44 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel




INTRODUCTION

The veteran had active service from January 1968 to February 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran appeared at a personal hearing 
before a Hearing Officer at the RO in December 1994.

In November 1997, the Board remanded the case for the 
development of additional evidence, inter alia.  The 
requested development having been completed, to the extent 
possible, this matter is now ready for appellate review.

The Board notes that while the case was on remand, in 
February 1999, the RO issued a rating decision increasing the 
evaluation for the veteran's post-traumatic stress disorder 
to 70 percent.  As the veteran did not withdraw his appeal 
following that rating decision, however, the Board reviewed 
the case in order to determine whether a rating higher than 
70 percent was warranted.


FINDINGS OF FACT

1.  Sufficient evidence is contained in the claims file to 
render an equitable decision on this appeal.

2.  The veteran's post-traumatic stress disorder is 
manifested by nightmares of combat in Vietnam almost every 
night, anxiety, depression, flashbacks, chronic sleep 
disturbance, intrusive recollections, irritability with a 
history of outbursts of anger and assaultive behavior, 
avoidance behavior, exaggerated startle response, isolative 
behavior, difficulty with concentration, paranoid ideation, 
history of suicidal ideation with one possible suicide 
attempt, history of alcohol abuse until 1987, poor hygiene, a 
constricted affect and Global Assessment of Functioning (GAF) 
scores in the past two years ranging from 40 to 60; further, 
a VA physician has recently indicated that the veteran's 
post-traumatic stress disorder aggravates his non-service-
connected schizoaffective disorder.
 
3.  These symptoms result in severe impairment and difficulty 
in establishing and maintaining relationships with other 
people, and preclude any stable employment of a non-marginal 
nature. 


CONCLUSION OF LAW

The criteria for a rating of 100 percent for post-traumatic 
stress disorder have been approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in order 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107. 

The VA determines disability evaluations through a schedule 
of ratings, which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55 (1994), 
but see Fenderson v. West, 12 Vet.App. 119 (1999).  Further, 
in accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, and 
the case of Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
all evidence of record pertaining to the history of the 
disability in question has been reviewed.  38 C.F.R. §§ 4.1, 
4.2, 4.41, and 4.42 (1998).  Nothing in the historical record 
suggests that the current evidence of record is not adequate 
for rating purposes.  Thus, the Board will only briefly 
address the past history of the disability at issue, while 
emphasizing the present level of symptomatology. 

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Effective November 7, 1996, the Schedule for Rating 
Disabilities was amended with respect to evaluations to be 
assigned to mental disorders.  61 Fed. Reg. 52,695-52,702 
(1996), amending 38 C.F.R. Part 4.  Since the veteran's 
appeal was pending at the time that the rating criteria were 
changed, he is entitled to have applied whichever set of 
regulations provide him with the higher rating.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991); Dudnick v. Brown, 10 
Vet.App. 79 (1997); Rhodan v. West, 12 Vet.App. 55 (1998).  

The veteran's post-traumatic stress disorder is currently 
evaluated as 70 percent disabling, under Diagnostic Code 
9411, effective from July 21, 1998.

The former criteria for a 70 percent evaluation contemplate 
that the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  Diagnostic Code 9411 (1996).

The former rating criteria for post-traumatic stress disorder 
also state that a 100 percent disability evaluation is in 
order when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms would exist bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or 
rendering the veteran demonstrably unable to obtain or retain 
employment.

Further, demonstrable unemployability, one of the criteria 
for a 100 percent evaluation, has been found to be an 
independent basis for the award of that evaluation.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1996); Johnson v. 
Brown, 7 Vet.App. 95 (1995).

Under the current rating criteria for post-traumatic stress 
disorder, a 70 percent evaluation is in order when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Diagnostic Code 9411.

The current criteria provide that mental disorders resulting 
in total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, 
will be assigned a 100 percent disability rating.  Diagnostic 
Code 9411. 

As described above, while the veteran's appeal was pending, 
the formula for evaluating post-traumatic stress disorder 
changed, as described above.  Both standards have been 
considered by the RO in evaluating the veteran's disability.  
The Board will consider both formulas and, to the extent that 
there may be a difference in outcome depending on which 
formula is used, the Board will apply the formula that 
results in the higher disability rating for the veteran.

Evidence contained in the claims file indicated that, during 
his period of active service, the veteran served in Vietnam 
as a reconnaissance specialist with an armored division.  He 
received multiple shell fragment wounds; his decorations 
include the combat infantryman's badge.  

The report of the veteran's January 1990 VA examination noted 
that he stated he had been a heavy drinker of alcohol in the 
past, and that he had nightmares that he was about to kill 
someone.  He reported that while in Vietnam, he had carried 
body bags in helicopters and had witnessed a lot of deaths.

A VA outpatient treatment record dated in July 1992 noted 
that the veteran drove his truck into the door of the VA 
outpatient clinic, and that he had a history of assaultive 
behavior.

A claim for an increased evaluation for post-traumatic stress 
disorder was received on August 10, 1992.

In August 1992, a VA social worker noted that the veteran had 
kicked out the windows of a vehicle transporting him from the 
Columbus, Ohio outpatient clinic to the Chillicothe VA 
Medical Center (VAMC).

During his December 1992 VA examination, the veteran reported 
that he had frequent flashbacks in which he saw himself 
jumping out of buildings, blowing up people around him, 
engaging in firefights, or being killed.  He stated he was 
afraid of losing control and being aggressive.  He reported 
that he had shot at his television believing that the 
soldiers on a televised program were after him.  He stated 
that he ran his truck into the front door of the VA 
outpatient mental health clinic because he was frustrated and 
tired of waiting, and was having flashbacks that he needed to 
save someone because the world was coming to an end.  He 
reported a possible suicide attempt by overdose of 
prescription medication.  The examiner observed that the 
veteran was stressed and very fidgety and restless.  He 
exhibited emotional blunting with limited major interaction 
or animation.  His speech fluctuated and his affect was 
constricted and blunted.  The diagnosis was severe post-
traumatic stress disorder.

In February 1993, the Social Security Administration (SSA) 
determined that the veteran had been disabled since September 
1992 due to his psychiatric problems.  The SSA listed his 
diagnosis as schizophrenic, paranoid and other psychotic 
disorders.  A mental residual functional capacity assessment 
noted that the veteran hallucinated unless he was not 
stressed, i.e., he hallucinated unless he was at home.  It 
further noted that his concentration was poor, and his 
attention span was short because of his hallucinations.    

The report of the veteran's May 1993 VA examination noted 
that he complained of having frequent auditory 
hallucinations, and having nightmares every night.  He 
reported that he had no friends because of his irritability.

The report of the veteran's November 1993 VA examination 
noted that he complained of flashbacks and nightmares almost 
every night in which he saw enemy soldiers shooting at him.  
He reported that he sometimes felt as if he'd actually been 
hit by a bullet, and would jump out of bed soaking wet.  He 
further reported that his nightmares had increased in the 
past two years due to unemployment, financial difficulties 
and loneliness.  The examiner noted that the veteran 
exhibited motor restlessness and pacing.  His hygiene and 
grooming were fair, and his thought processes delusional.  He 
had auditory hallucinations of people warning him that others 
were against him.  He demonstrated decreased concentration 
and attention span.  His fund of general knowledge was 
considered poor, and he mistakenly thought the name of the 
president was Quayle.  The examiner noted that the veteran 
had increased hypervigilance and social isolation.  The 
diagnosis was delayed onset post-traumatic stress disorder 
and the Axis V diagnosis was "poor".

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in December 1994.  He testified that he had 
to quit driving a dump truck because he would get nervous and 
forget the addresses to which he was to drive, and because he 
could not take the stress of having to be someplace at a 
certain time.  He stated he got nervous around crowds and 
thus could not do his own shopping.  He reported having no 
close friends and stated he didn't talk to his neighbors of 
31 years at all.  He stated that he spent his days watching 
television, but did not like to watch war movies.  He further 
stated that he had no hobbies and did not belong to any 
clubs.  He reported that he could not get along with oriental 
people, had nightmares and flashbacks at least four times per 
week, and got about four hours of sleep a night.  

The report of the veteran's December 1994 VA examination 
noted that he and his spouse divorced in 1983, and that he 
had been unemployed for over two and a half years.  Prior to 
that time he had been a truck driver for 15 years.  The 
examiner noted that the veteran avoided eye contact and 
complained that he did not trust anyone.  He reported hearing 
voices telling him he was no good.  He complained of memory 
and concentration problems, and stated that he worried that 
someone might harm him or his children.  He further stated 
that he got depressed and thought about suicide.  The 
diagnosis was chronic post-traumatic stress disorder and 
schizoaffective disorder.

The veteran was hospitalized at a VAMC in January 1995.  The 
hospitalization report noted that he had had four admissions 
since 1988.  It further noted that he had used alcohol until 
1987.  The veteran was observed to have a blunted affect, 
anxious mood, and some tardive dyskinesia.  He reported that 
he avoided crowds, and that television shows about war 
brought on flashbacks and delusions.  It was noted that his 
auditory hallucinations and sleep disturbances were helped 
somewhat by the medication Loxapine.

The veteran was again hospitalized at a VAMC in August 1995.  
At that time it was noted that he was uncooperative and 
unkempt.  His affect was blunted, and his mood was worried 
and anxious.  He exhibited irrational thought processes with 
some paranoia.

The report of the veteran's December 1996 VA outpatient 
treatment visit stated that it was doubtful whether the 
veteran could maintain a job long-term that would provide him 
with adequate income upon which to live, as he tended to 
function best when environmental stressors were kept to a 
minimum.

The veteran was afforded a VA Mental Disorders examination in 
March 1997.  He presented with complaints of nightmares 
almost every night, flashbacks, cold sweats, sleep 
disturbances, depression, exaggerated startle response, 
paranoid thoughts, and trouble relating to other people.  It 
was noted that the veteran appeared mildly anxious and 
depressed.  The Axis I diagnosis was chronic post-traumatic 
stress disorder.  His past and current GAF scores were both 
40.

The report of the veteran's July 1998 VA Mental Disorders 
examination noted that his gross symptomatology had been 
reduced since he had been taking medication regularly, but 
that he had not made any improvement in his interpersonal 
relationships, and had not been able to work since he could 
not handle stress.  The examiner indicated that, under 
stress, the veteran might easily become paranoid and violent.  
The examiner noted that in the past six years the veteran's 
main job had been to answer phones at his uncle's car lot.  
The Axis I diagnosis was post-traumatic stress disorder and 
schizoaffective disorder.  The veteran's GAF was noted to be 
from 41 to 50.  (Cf. 38 C.F.R. § 4.125 (examinations are to 
conform to the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition [DSM-IV]).  DSM IV provides for a 
multiaxial assessment on five axes in order to plan treatment 
and predict outcome.   The GAF scores in DSM IV range from 0 
to 100, and the higher the score, the better the functioning.  
Under the Diagnostic Criteria from DSM-IV, a GAF score of 
from 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 

In an addendum to the July 1998 VA examination, issued in 
September 1998, the examiner opined that the veteran was 
severely impaired by his post-traumatic stress disorder and 
moderately impaired by his schizoaffective disorder.  The 
examiner further opined that the veteran's post-traumatic 
stress disorder aggravated his schizoaffective disorder.  The 
examiner listed the veteran's current GAF as 50, and his 
highest GAF for the past year as 60.  The examiner noted that 
the veteran had been having nightmares, flashbacks, violent 
episodes and paranoid ideation, and therefore was unable to 
function or to maintain a job.

Upon consideration of all the evidence of record, the Board 
finds that the veteran's symptomatology approximates the 
former rating criteria for a 100 percent evaluation for post-
traumatic stress disorder.  His symptoms appear to "result 
in virtual isolation in the community".  On occasion, 
particularly when stressed, he demonstrates totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Further, 
since approximately 1991, he has been unable to retain 
employment, other than marginal employment answering phones 
for a relative's business.  Diagnostic Code 9411 (1996).

Further, the Board finds that the veteran's symptoms 
approximate the new criteria for a 100 percent disability 
rating for post-traumatic stress disorder since, when 
stressed, he has gross impairment in thought processes or 
communication; auditory hallucinations; grossly inappropriate 
behavior; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); and some disorientation and memory loss, all of 
which could render him a danger to himself or others.

Thus, the Board has concluded that the veteran's symptoms 
approximate the criteria for a 100 percent disability rating 
under both the old and new sets of rating criteria.  
38 C.F.R. §§ 4.7, 4.130, Code 9411.  

Therefore, giving the veteran the benefit of the doubt as 
required under 38 U.S.C.A. § 5107, and also resolving the 
requirement that the veteran be assigned the higher rating if 
there is a question of which of two ratings apply, 38 C.F.R. 
§ 4.7, (in this case the 70 and 100 percent criteria) the 
Board found that a 100 percent disability rating should be 
assigned for post-traumatic stress disorder effective the 
date of the claim for increase, August 10, 1992.  In reaching 
its decision, the Board considered the complete history of 
the disability in question as well as current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.16 
(1998). 


ORDER

Entitlement to a disability rating of 100 percent for post-
traumatic stress disorder is granted, subject to the laws and 
regulations concerning the payment of monetary benefits. 


		
                                             WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 


